DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 12/17/2020 has been entered. Claims 1, 3-6, 9, 11, 12, 14-19, 21, 23, and 24 remain pending in the application. Applicant’s amendment overcomes all objections and 112 rejections mentioned in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 16, 19, 21, 24, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ONO et al. US Pub. No. 2016/0268820 A1 in a view of Haydock et al. US Pub. No. US 2004/0251881 A1 and further in a view of Beck US Pub. No. 2011/0031815 A1

Regarding claim 1, ONO et al. discloses
An electric drive device (Fig. 1A) comprising: a power electronics module (Fig. 1A) comprising: a voltage circuit (Item 10) comprising an intermediate capacitor circuit (Item 110 is a double-layer capacitor. See para 0043) (See para 0025); and a pyrotechnic fuse (Fuse F1) with a propellant charge (ONO does not explicitly say “a propellant charge”) for irreversible interruption of the voltage circuit in an event that necessitates the irreversible interruption of the voltage circuit wherein the pyrotechnic fuse is arranged between the intermediate capacitor circuit and the power electronic component (See para 0026. See Fig. 1A for configuration); and wherein the pyrotechnic fuse is adapted to: receive a disconnection signal (Current) that indicates a defect at the power electronics module (The defect is a result of current having larger than a predetermined rated current flows) and that accompanies one or both of an excessive voltage and current change at the power electronics module (See para 0026); trigger in dependence on the received disconnection signal (See para 0026); and interrupt the voltage circuit. (See para 0026 and 0037)

ONO is silent about “a power electronic component” and a pyrotechnic fuse with a propellant charge”.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a power electronic component as disclosed by Haydock in ONO teachings to operate the bidirectional converter as mentioned in Haydock’s para 0025.

A combination of ONO and Haydock is silent about “a pyrotechnic fuse with a propellant charge.”

However, Beck discloses a pyrotechnic fuse (Figs. 1 and 2, item 13) with a propellant charge (See para 0027. The charge is an inherent feature to permanently interrupting the electrical connection).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace ONO’s fuse with a pyrotechnic fuse disclosed by Beck because the pyrotechnic fuse provides reliable protection and consumes less power than the regular fuse. Also, the substitution of one known element (Fuse in ONO’s teaching) for another (a pyrotechnic fuse in Beck’s teaching) would have been obvious to one of ordinary skill in the art since the substitution of the fuse shown in ONO’s would have yielded predictable results of interrupting the electrical supply as mentioned in Beck’s abstract section.

Regarding claim 3, a combination of ONO, Haydock and Beck discloses 
wherein the propellant charge is configured as triggerable free of external feeds and is adapted to be triggered by one or both of a current increase and a voltage change in at the power electronics module. (See Beck’s para 0026-0029)

Regarding claim 5, a combination of ONO, Haydock and Beck discloses 
, wherein the pyrotechnic fuse (Beck discloses the pyrotechnic type fuse) is adapted to be triggered by at least one of the following events:
a predefined drop of an intermediate capacitor circuit voltage; (See ONO’s para 0026. The drop in voltage is denoted by increase in current)
a predefined increase of an intermediate capacitor circuit current; (See ONO’s para 0026. The electrical storage device is in series with the fuse F1. As a result, the same current flows to the electrical storage device)
a predefined excess current at a converter (AC/DC converter of item 11) of the voltage circuit. (See ONO’s para 0026 and 0033. The cable 20 is connected to item 11) (Rest of the claim limitations are optional which have not been considered)

Regarding claim 6, a combination of ONO, Haydock and Beck discloses
 wherein the pyrotechnic fuse is adapted to trigger by one or both an excessive current and voltage change at the power electronics component. (See Beck para 0026 and 0027)

Regarding claim 9, a combination of ONO, Haydock and Beck discloses
, wherein the one pyrotechnic fuse (Item 13 in Beck’s teachings) is adapted to be triggered on at least three or more of the events. (See claim 5 rejection for detail)

Regarding claim 16, Beck does not explicitly disclose 
, wherein the power electronics module is configured to process power in the range of megawatts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that that the power could be easily calculated using voltage and current. Beck discloses the maximum voltage is 1000V in para 0023 and the power is a product of the voltage and the current. In this case, the current would the current of the inverter as mentioned in para 0022. It should be noted that any power quantity could be expressed in megawatts range. It is just a conversion from one unit of power to other. 

Regarding claim 19, a combination of ONO, Haydock, and Beck discloses 
A machine (See ONO’s Fig. 1A) comprising;
An electric drive device; (See ONO’s Fig. 1A)
 
Wherein the electric drive device comprises the electronic drive device of the claim 1; (See claim 1 rejection for detail)
wherein the machine is selected from the group consisting of a material transfer
machine, a construction machine, a surface miner, an excavator, a crane, and a crawler type vehicle. (The Bold portion just an intended use of the machine which examiner has not given any patentable weight)

Regarding claim 21, a combination of ONO, Haydock, and Beck discloses 
A machine (See ONO’s Fig. 1A) comprising;
An electric drive device; (See ONO’s Fig. 1A)
 Wherein the electric drive device comprises the electronic drive device of the claim 1; (See claim 1 rejection for detail)
wherein the machine is selected from the group consisting of an oil drilling platform, a ship, and a container crane. (The Bold portion just an intended use of the machine which examiner has not given any patentable weight)

Regarding claim 24, a combination of ONO, Haydock, and Beck discloses
An electric drive device comprising: a power electronics module comprising: a voltage circuit comprising a power electronic component; an intermediate capacitor circuit; a first pyrotechnic fuse with a propellant charge for irreversible interruption of the voltage circuit in an event that necessitates the irreversible interruption of the voltage circuit; and a second pyrotechnic fuse (Fig. 3A, item F3) with the propellant charge for irreversible interruption of the voltage circuit in an event that necessitates the irreversible interruption of the voltage circuit (See para 0027); wherein the first pyrotechnic fuse is arranged between the intermediate capacitor circuit and the power electronic component; and wherein each of the first pyrotechnic fuse and the second (See claim 1 rejection for detail)

ONO is silent about “a power electronic component” and a pyrotechnic fuse with a propellant charge”.

Haydock et al. disclose a voltage circuit comprising a power electronic component (Fig. 2, item BCo has a number of switches) (See para 0024 and 0025)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a power electronic component as disclosed by Haydock in ONO teachings to operate the bidirectional converter as mentioned in Haydock’s para 0025.

A combination of ONO and Haydock is silent about “a pyrotechnic fuse with a propellant charge.”

However, Beck discloses a pyrotechnic fuse (Figs. 1 and 2, item 13) with a propellant charge (See para 0027).



Regarding claim 11, ONO discloses wherein the second pyrotechnic fuse is arranged between the intermediate capacitor circuit and a DC bus system (a portion after AC/DC converter. See Fig. 3A for arrangement).

Regarding claim 12, a combination of ONO, Haydock and Beck discloses wherein the second pyrotechnic fuse (Beck discloses pyrotechnic type fuse) is arranged between the intermediate capacitor circuit and an IGBT module (Haydock discloses AC/DC comprises of a number of transistors in para 0027. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an IGBT module in Haydock’s teachings since IGBT has a very low on-state voltage drop. See ONO’s Fig. 3A for arrangement where item F3 is placed between electric storage and AC/DC converter).

Regarding claim 14, ONO discloses 


Regarding claim 15, ONO discloses 
, wherein the second pyrotechnic fuse (Item F3) is provided between a converter (AC/DC converter) of the power electronics module and its power connector for connection to a power grid (Item CN1. See para 0026) (See Fig. 2A for detail).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ONO et al. US Pub. No. 2016/0268820 A1 in a view of Haydock et al. US Pub. No. US 2004/0251881 A1 further in a view of Beck US Pub. No. 2011/0031815 A1 and further in a view of zur Muehlen et al. US Patent No. 10,361,048 B2.
Regarding claim 4, ONO discloses wherein the intermediate capacitor comprises an intermediate circuit capacitor (See para 0043); 
A combination of ONO, Haydock, and Beck is silent about
“wherein the propellant charge is adapted to be ignited by one or both of;
one or both current and voltage from a coil that is provided as an isolator layer in the intermediate circuit capacitor;
one or both a voltage and current measurement signal that indicates one or both voltage and current at the intermediate circuit capacitor.”

Regarding claim 4, von zur Muehlen discloses 

one or both current and voltage from a coil that is provided as an isolator layer in the intermediate circuit capacitor;
one or both a voltage and current measurement signal that indicates one or both voltage and current at the intermediate circuit capacitor. (See column 7, lines 10-25, column 8, lines 4-15)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the intermediate circuit capacitor as disclosed by von zur Muehlen in Beck’s and ONO’s teachings to implement protection at low cost with general compatibility. (See von zur Muehlen’s column 3, lines 5-18)

Claims 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ONO et al. US Pub. No. 2016/0268820 A1 in a view of Haydock et al. US Pub. No. US 2004/0251881 A1 further in a view of Beck US Pub. No. 2011/0031815 A1 and further in a view of White US Pub. NO. 2012/0043761 A1.
Regarding claim 17, ONO discloses 
An electric drive device (See Fig. 1A);
Wherein the electric drive device comprises the electronic drive device of the claim 1 (See claim 1 rejection for detail)
ONO, Haydock, and Beck is silent about “A wind turbine having comprising:
a rotor”

Regarding claim 17, White discloses a wind turbine having comprising:
a rotor (Item 20) (See para 0042).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the rotor as disclosed by White in ONO’s and Beck’s teaching to generate additional power.

Regarding claim 18, a combination of ONO, Haydock, and Beck is silent about 
“a generator configured to be driven by the rotor;
wherein at the pyrotechnic fuse is provided between the generator and the power electronics module of the drive device.”

Regarding claim 18, White discloses a generator (Item 30) configured to be driven by the rotor (Item 20) (See para 0042);
wherein at the pyrotechnic fuse (Fig. 10, item S1 is a fuse. The fuse could be of pyrotechnic as evident by Beck) is provided between the generator and the power electronics module (Grid-Dependent Inverter) of the drive device (See Fig. 10). (Para 0060)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the generator driven by the rotor as disclosed by White in ONO’s and Beck’s teaching to generate additional power.

Regarding claim 23, a combination of ONO, Haydock and Beck is silent about
“a generator configured to be driven by the rotor”

Regarding claim 23, White discloses a generator (Item 30) configured to be driven by the rotor (Item 20). (See para 0042 and 0059)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the generator and the rotor as disclosed by White in ONO’s and Beck’s teaching to generate additional power.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot over new reference (ONO et al. and Haydock et al.) (Applicant argues on page 12 that Beck teaches away a fuse concept which is moot by ONO et al. ONO discloses the fuse and examiner has found a combination of ONO, Haydock and Beck would have been obvious. See updated claim rejection above for detail)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846